Judgment unanimously modified on the law and facts by reducing sentence to the time already served by defendant and as so modified judgment affirmed. Memorandum: In our opinion the sentence imposed upon defendant was excessive. In the interests of justice the sentence should be reduced to the time already served and defendant discharged. (Appeal from judgment of Chautauqua County Court, convicting defendant of injury to property.) Present — Goldman, P. J., Del Veeehio, Gabrielli, Moule and Henry, JJ.